Citation Nr: 0207721	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the residuals of shell 
fragment wounds (SFWs) of the left lower extremity, to 
include peroneal neuropathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from April 1966 to March 1969, and from August 
1969 to August 1975.  He subsequently was a member of the 
Tennessee Army National Guard from August 1977 to March 1991, 
and he served on active duty from July 1984 to August 1986.  
This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee that denied a disability 
evaluation in excess of 10 percent for the appellant's left 
leg shrapnel wound residuals disability.

The Board remanded the case for additional development in 
December 1998.  After the RO completed the remand directives, 
the left leg increased rating issue on appeal was not 
allowed.  

In a decision dated June 6, 2000, the Board denied the 
appellant's left leg increased rating claim, upholding the 
RO.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).

In March 2001, VA submitted a Motion for Remand that was 
eventually not opposed by the appellant.  The basis for the 
Motion for Remand was that the Court's holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), required a return of the 
case to the Board to address in the first instance whether 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) was applicable and 
had been satisfied.  An Order of the Court, dated in 
September 2001, granted the Appellee's Motion and vacated and 
remanded the Board's decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's left leg increased rating 
claim on appeal has been obtained by the RO.  

2.  The appellant has a slightly decreased range of motion in 
the left lower extremity, normal motor testing, a normal gait 
and some sensory loss in the left leg distal to the proximal 
calf wound.

3.  The service connected residuals of the shell fragment 
wounds (SFWs) of the left lower extremity with peroneal 
neuropathy are productive of no more than slight incomplete 
paralysis of the peroneal nerve manifested by some sensory 
changes in the left lower extremity below the knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of SFWs of the left leg, including peroneal 
neuropathy, have not been satisfied on either a schedular or 
an extraschedular basis.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.124(a), 
Diagnostic Code 8521 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for an evaluation in excess of 10 
percent for the residuals of the appellant's SFWs of the left 
leg have not been met.

I.  Schedular rating.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the levels of left leg 
disability is found in the reports of the VA medical 
examinations conducted in August and September of 1996, March 
1997, and March 1999, and in various written statements 
submitted by the appellant and his representative.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In this regard, the 
Board notes that muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions.  38 C.F.R. 
§ 4.55(a).

In this case, service connection was originally established 
in an August 1969 rating decision.  A 10 percent rating was 
assigned for residuals of a shell fragment wound of the left 
lower extremity with peroneal neuropathy, under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(incomplete paralysis of the popliteal nerve (common peroneal 
nerve)).  

Review of the appellant's Marine Corps service medical 
records reveals that he was wounded in action in Vietnam in 
February 1967, when he set off a booby trap and incurred 
multiple shell fragment wounds including some involving the 
left lower extremity.  In April 1967, the appellant 
complained of numbness in the left foot.  The physical 
examination was negative except for a well-healed wound.  A 
May 1967 note indicates that the appellant had suffered 
multiple fragment wounds to both legs, with no artery or 
nerve involvement.  There is no indication from the service 
medical records that the appellant had suffered a through-
and-through injury or an infection, or that he had undergone 
debridement.  C.f. 38 C.F.R. § 4.56.  While a July 1969 X-ray 
examination report documented the presence of retained 
metallic debris in the soft tissue, there was no indication 
that there were any retained metallic fragments present in 
the muscle substance itself, nor any reference to 
intermuscular trauma or explosive effects of a missile.  C.f. 
38 C.F.R. § 4.56.  

The appellant underwent a VA medical examination in July 
1969; he complained of paresthesia over the left lower leg 
and foot.  On physical examination, there was a 3 by 3/4 inch 
horizontal scar posteriorly just below the popliteal area.  
The appellant said that pressure in this area produced an 
electric sensation radiating down his left leg, into the foot 
and toes.  He also said that any undue pressure over the area 
of this distribution was moderately unpleasant or 
uncomfortable to him.  No other evidence of nerve damage was 
demonstrated.  The appellant demonstrated normal reflexes and 
sensory appreciation, except with respect to the paresthesias 
previously described.  The examiner rendered a diagnosis of 
SFWs legs, with retained metal fragments on x-ray and mild 
left peroneal sensory neuropathy.

The appellant underwent a VA foot examination in August 1996.  
The examiner stated that the appellant demonstrated a normal 
range of motion in the left ankle and left foot.  The 
appellant was able to stand on his heels and squat without 
difficulty.  The next month, the appellant underwent VA 
neurological examination (electrodiagnosis).  The EMG of the 
left lower extremity muscles was normal.  The testing 
revealed absent compound sensory action potential of the left 
sural and left superficial popliteal nerves with normal nerve 
conduction velocity of the other nerves.  The examiner stated 
that these findings were suggestive of a left sural and left 
superficial popliteal nerve lesion secondary to local injury 
in the left lower extremity.

The appellant subsequently underwent a VA neurological 
examination in March 1997; the examiner reviewed the claims 
file.  The appellant complained of some decreased sensation 
below the knee in the left leg, as well as electric tingling 
feelings if he experienced a blow to the back of his left 
thigh.  The neurologist noted that the only abnormal finding 
on the testing conducted in September 1996 was the absent 
compound sensory action potential of the left sural and 
superficial popliteal nerves without any evidence of 
denervation or motor component.  On physical examination, the 
appellant's free gait was within normal limits and there was 
no evidence of wasting or weakness in the left lower 
extremity.  The examiner stated that the only neurological 
deficit in the left lower extremity was partial loss of 
superficial sensation below the left knee without any wasting 
or weakness.  The appellant demonstrated a full range of 
motion in the left foot and ankle.  The examiner rendered a 
diagnosis of mild chronic damage in the peroneal and sural 
distributions with little or no motor component.  The 
examiner stated that the appellant was able to exert full 
strength in the left lower extremity and that the neurologic 
deficits appeared to be primarily sensory.

The appellant underwent another VA neurologic examination in 
March 1999; the examiner reviewed the claims file.  The 
appellant reported that when he touched his left calf scar or 
hit the area, it became sensitive and that he felt a pain and 
tingling radiating down to his foot that lasted for a few 
seconds.  He said that he had no left lower extremity pain 
otherwise.  On physical examination, the appellant was noted 
to ambulate with a normal gait.  Palpation and percussion of 
the scar on the posterior left proximal leg caused a mild 
painy dysesthesia distal to the injury.  The examiner found 
no significant atrophy of the left calf or other left lower 
extremity muscles except for moderate atrophy of the left 
extensor digitorum brevis.  The appellant demonstrated 36 
degrees of left ankle plantar flexion, 17 degrees of 
dorsiflexion; 47 degrees of inversion and 25 degrees of 
eversion.  There was no swelling about the left ankle.  The 
appellant's left lower extremity motor strength was normal.  
There was some decreased sensation to pinprick.  The 
appellant was able to walk on his heels and toes and to 
tandem walk without difficulty.  The examiner rendered a 
clinical assessment of history of shrapnel injuries to the 
lower extremities with injury to the left sural and left 
superficial popliteal nerves.  The examiner stated that the 
appellant's motor examination remained normal and that the 
deep tendon reflexes were 2+ and symmetric.  The examiner 
further stated that there was some sensory loss in the left 
leg distal to the proximal calf wound.  The examiner opined 
that the appellant's service-connected shrapnel injuries only 
caused some sensory loss in the left leg below the knee.

The provisions of 38 C.F.R. § 4.124a state that a 10 percent 
rating is applicable for mild incomplete paralysis of the 
peroneal nerve.  The next higher evaluation of 20 percent 
requires moderate incomplete paralysis.  A 30 percent rating 
is assigned for severe, incomplete paralysis of that nerve 
and a 40 percent evaluation, the highest rating under this 
code, is assigned for complete paralysis of the nerve, with 
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  The 
medical evidence of record indicates that the appellant has 
demonstrated only mild sensory deficits in the left lower 
extremity as the result of the SFWs.  There is no evidence 
that the appellant suffers from any inability to control 
movement of his left foot or toes and anesthesia covering the 
entire dorsum of the left foot and toes has not been 
clinically demonstrated.  The Board finds that the 
appellant's left leg symptomatology more closely approximates 
mild incomplete paralysis of the peroneal nerve. 

The Board has also considered whether a separate evaluation 
for a left lower extremity muscle injury is in order in this 
case.  As previously noted, a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  There is no clinical 
evidence of record that reveals that the appellant has 
demonstrated any significant muscle weakness associated with 
his left leg SFWs.  The motor examination and range of motion 
has been described as normal in his VA examination reports 
over the years, although the Board notes that the degrees of 
motion listed in the March 1999 neurological examination 
report are slightly decreased from the normal ranges reported 
at 38 C.F.R. Part 4, Plate II.  Thus, the appellant's SFW 
residuals currently seem to be affecting his left sural and 
superficial popliteal nerves without muscle or joint 
symptomatology that affects an entirely different function.

Moreover, the report of the March 1999 VA neurological 
examination shows that the service-connected shell fragment 
wounds had resulted in only sensory changes below the left 
knee.  Neither the medical records nor the appellant's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating 
for functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  

The Board also notes a separate rating for the left lower 
extremity SFWs scars has been in effect since the appellant's 
separation from service.  The scar evaluation is not a matter 
currently before the Board on appeal.  

In view of the foregoing, the preponderance of the evidence 
is against the appellant's claim for an increased rating for 
residuals of a shell fragment wound of the left lower 
extremity with peroneal neuropathy, as no more that slight 
incomplete paralysis of the left peroneal nerve has been 
demonstrated.


II.  Extraschedular evaluation.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Id.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected left leg 
disability at issue in this case because the evidence does 
not show that this disability presents an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  

It is undisputed that the appellant's symptoms associated 
with the left leg disability have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 C.F.R. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, the appellant's left leg shrapnel residuals 
disability with peroneal neuropathy has not required any 
post-service period of hospitalization, and the left leg 
disability has not, in and of itself, markedly interfered 
with employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the left leg disability than that commensurate with the 
respective assigned rating.  The evidence does not indicate 
that the service-connected left leg disability interferes 
markedly with employment in a way not contemplated by the 
schedular rating.  Therefore, the regular schedular 
standards, with the 10 percent evaluation currently assigned, 
adequately compensate the appellant for any adverse 
industrial impact caused by his left leg shrapnel wound 
residuals disability.  Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for the left leg disability, and that the 
grant of an extraschedular evaluation for that disability is 
not warranted.

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's increased rating claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the March 1997 
Statement of the Case and in the June 2000 Board decision.  
The Board finds that the discussions in the rating decisions, 
the Statement of the Case, the June 2000 Board decision and 
the RO letters sent to the appellant in effect informed him 
of the information and evidence that would be needed to 
substantiate his increased rating claim, and complied with 
VA's notification requirements.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 
45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the left leg increased rating 
claim at issue in the instant case have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
additional relevant medical records exist that would indicate 
a greater degree of severity with respect to the service-
connected left leg disability than those already of record.  
In addition, VA afforded the appellant pertinent medical 
examinations.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's left 
leg increased rating claim denied here.  Since the 
preponderance of the evidence is the claim, the benefit of 
the doubt doctrine does not apply.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).


ORDER

An increased rating for the residuals of SFWs of the left 
leg, including peroneal neuropathy, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

